  Case 3:20-cv-01325 Document 1-1 Filed 12/10/20 Page 1 of 7 Page ID #4




                                             EXHIBIT A

State of Illinois             )
                              ) ss
County of St. Clair           )


                UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                    IN SUPPORT OF COMPLAINT FOR FORFEITURE

        I, Brian Wainscott, do hereby depose and declare under penalty of perjury the following:

At all times relevant herein, I have been a Special Agent with the Federal Bureau of Investigation

(FBI). The contents of this Declaration are based on information provided to me during the course

of my investigation from participants in the criminal activity, from other witnesses, and from other

law enforcement officers.

        1.      On approximately March 23, 2020, an FBI Undercover Employee ("UCE") was

conducting an undercover investigation on "Craigslist" advertisements. The UCE posted an

advertisement that said, "Looking to Share My Fetish, Single dad looking to share my ta booh fetish

with like minded and if the circumstances are right. HMU."

       2.       On April 2, 2020, an individual who was later identified as BRANDON L. MOHR

initiated a conversation with UCE via Craigslist email response. MOHR' s email profile displayed

the name "Tom 0 ." MOHR initiated contact with the UCB by saying "Hi! Love to hear other

people' s fetishes. Love to hear yours." The UCE responded via email by saying "No limit tabu

family fun. How bout yours?." MOHR and UCE continued the following email conversation

through Craigslist email responses:

Mohr: No limit. Are yours true or fantasy?

UCE: True

Mohr: Cool. I'm always up for a good story
 Case 3:20-cv-01325 Document 1-1 Filed 12/10/20 Page 2 of 7 Page ID #5




 UCE: Not looking to storytell, looking for friends to meet

Mohr: That' s cool. What do you want to meet and do? I'm 39, white, normal.

UCE: Interesting in yng play?

Mohr: Tell me details

UCE: I have a active 8 yo dau, who likes to play

Mohr: Like?

Mohr: You play w her?

Mohr: Active? Loi

Mohr: Still there?

UCE: Suck, lick, riding, fingering

Mohr: Nice. Just you and her?

UCE: She has been with another

Mohr: You like to watch?

UCE: more than you know yes

Mohr: What do want to watch me do?

UCE: live porno

Mohr: Show me her

UCE: What you want in the pie

Mohr: Surprise me

UCE: Can I text its easier

Mohr: No only email

UCE: Are you wanting to be active or just want pies?



                                                2
            Case 3:20-cv-01325 Document 1-1 Filed 12/10/20 Page 3 of 7 Page ID #6




            Mohr: Depends on the situation I guess

            UCE: If you want a pie, I will only trade, you want to be active maybe we can talk about it

            Mohr: Where you located?

            Mohr: Don't have any pies to trade

            Mohr: Does she like to be tickled? I have a huge tickling fetish

            UCE: Marion and tickled by licking her V yes

            Mohr: Wish I could see what she looks like so I could stroke my cock

            UCE: Its better in person

           Mohr: I bet

           Mohr: Who was the other person?

           UCE: Someone I met

           Mohr: What's her favorite to do

           UCE: get licked

           Mohr: Does she like to lick you?

           UCE: She does

           Mohr: Very nice

           UCE: what would you like her to do?

           Mohr: you want to watch her lick and suck mine?

           UCE: I would enjoy yes

           Mohr: Do you let her make you cum?

           UCE: I do

           Mohr: Even in her mouth?


                                                                    3




- - - -- - - - - - - - --        - - - -------   ----- -   -·--   -·--   ---
 Case 3:20-cv-01325 Document 1-1 Filed 12/10/20 Page 4 of 7 Page ID #7




UCE: I don 't choke her with it but a squirt or two yes

Mohr: Awesome

UCE and Mohr have general conversation email exchanges and then the following exchanged

occurred:

Mohr: Can you host at your place?

UCE: Id prefer it at my place

Mohr: Cool

Mohr: Do you ever rub the head of your cock on her pussy?

UCE: All the time, I got off once doing that.

Mohr: I bet that feels amazing

      3.      From April 5, 2020 to April 16, 2020 the UCE and MOHR have email exchanges

about who the UCE's daughter has been with. MOHR asked the UCE to email his personal email

of tomowens6969@hotmail.com. The UCE transitioned from craigslist response emails to

responding to MOHR ' s personal email. MOHR further asked the UCE if he can contact the

person who had sex with the UCE's daughter. The UCE gave MOHR a FBI Online Covert

Employee's (OCE) email. MOHR initiated email conversation through his personal email to the

OCE and asked validating questions about the UCE and the UCE's daughter. MOHR wanted to

know what sexual activity the OCE engaged in and wanted to confirm this was not a law

enforcement set up. The OCE informed MOHR that the UCE and the UCE's daughter were real.

      4.     The UCE and MOHR agreed to meet at the Rural King in Marion on April 16, 2020

to discuss the UCE' s daughter in person. The UCE arrived at the Rural King on April 16, 2020 at

approximately 3:15 p.m and notified MOHR that the UCE was in the hunting section. MOHR


                                                 4
Case 3:20-cv-01325 Document 1-1 Filed 12/10/20 Page 5 of 7 Page ID #8




asked the UCE if the UCE's daughter was with the UCE. The UCE told MOHR that she was not.

After approximately 15 minutes of not being approached by anyone in Rural King, the UCE

departed. MOHR told the UCE that he was scared the meet was a setup since the UCE did not have

his daughter present. MOHR apologized multiple times to the UCE and said he would be back in

the area again soon.

       5.     The UCE and MOHR exchanged emails from April 16, 2020 to April 22, 2020. The

following email conversation occurred between UCE and MOHR on April 22, 2020:

Mohr: What color is her hair?

UCE: [SENT A PICTURE OF COOPERATING WITNESS]

Mohr: Ha, she's beautiful

UCE: She my princess

Mohr: I can see why

Mohr: She could be a child model

UCE: I wouldn't go that far but she's a cutie

Mohr: Ha

Mohr: I'm really sorry about last week

UCE: I get it, but you know im real and its not a set up. Be serious and real if you want to bet with

her.

Mohr: Yeah

Mohr: You live in the apartments behind Rural King?

UCE: Yes

Mohr: You around today if I can get away?


                                                 5
 Case 3:20-cv-01325 Document 1-1 Filed 12/10/20 Page 6 of 7 Page ID #9




UCE: Afternoon yeah, Remember she loves gummy bears.

Mohr: What time do you think you'll be around?

UCE: 2 ish cool? My place or the king?

Mohr: Might be too late for me today but'l'll let you know for sure

UCE: Is not good, I'm home, I'll hit my errand later.

Mohr: I think I can now. What's the address?

UCE: 1415 Shawnee Dr. How long, I'll get her a shower

Mohr: 20 minutes at RK?

UCE: Sure or you just wanna come over?

Mohr: Where do I park?

UCE: Its apartments parking all over

UCE: Did you grab the gummy bears, she loves them, it be a great start

Mohr: Yeah

Mohr: She done showering?

UCE: Yep

      6.     Agents conducted surveillance in the vicinity of Shawnee Apartment complex

located on Shawnee Drive in Marion, Illinois. Agents units observed a maroon Chevy Silverado

drive past the entrance to the Shawnee Apartment complex 4-5 times. The Chevy Silverado then

drove into the Shawnee Apartment complex slowly looking at building numbers and then departed

the complex. The Chevy Silverado then u-turned and re-entered the Shawnee Apartment complex

parking in front of the 1417 Shawnee Drive building.

      7.     MOHR notified the UCE that he was there. At that time MOHR was approached by



                                                6
 Case 3:20-cv-01325 Document 1-1 Filed 12/10/20 Page 7 of 7 Page ID #10




 agents, and asked to consent to an interview, to which MOHR agreed.

        8.     MOHR was interviewed in a FBI vehicle. MOHR sat in the front passenger seat and

 was not restrained. Prior to being asked any questions, MOHR was read his constitutional advice

 of rights, to which he acknowledged he understood those rights. MOHR acknowledged he met a

 man named "Cody" on a hook up Craigslist advertisement and transitioned to emailing "Cody" on

 his personal email. MOHR said he was going to go meet "Cody", his 8 year old daughter, and

 intended to have some type of sexual contact with the 8 year old daughter.

       9.      Interviewing agents read portions of the conversation between MOHR and "Cody"

 described above and MOHR confirmed that he sent those messages. MOHR also brought a

 package of gummi bears for the daughter as discussed in the above conversation.

       10.     On June 9, 2020, Brandon MOHR was indicted in the Southern District of Illinois in

criminal case number 20-cr-40042-JPG with one count of Attempted Enticement of a Minor.

       11.     Declarant believes, as a result of the foregoing, that the subject-matter 2016

Chevrolet Silverado LT pickup truck, VIN: 3GCUKRECIGG344476, with all accessories,

attachments and components thereon constitutes property used or intended to be used to commit or

to facilitate the commission of violation of 18 U.S.C. § 2422 and is thereby subject to civil

forfeiture to the United States pursuant to 18 U.S.C. § 2428(b)(1 )(A).

       Executed on this   QfL day ofDec~mber, 2020.

                                                      BRIAN WAINSCOTT
                                                      Special Agent
                                                      Federal Bureau of Investigation




                                                  7
